Citation Nr: 0304101	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis, 
bilateral hearing loss, hernia, and frostbite.  

2.  Entitlement to service connection for a dental condition.  

3.  Entitlement to service connection for a stomach 
condition.  

(The issues of entitlement to service connection for 
arthritis and bilateral hearing loss will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant had active military service from January 1944 
to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a hernia, bilateral hearing loss, frostbite 
and arthritis.  The RO also denied service connection for a 
dental condition and a stomach condition.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom.; Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000).  The Board is required to conduct an 
independent new-and-material-evidence analysis in claims 
involving prior final decisions.  Id.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral hearing 
loss and arthritis, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing the response to 
the notice, the Board will prepare a separate decision 
addressing these issues.  


FINDINGS OF FACT

1. In a September 1988 rating decision the RO denied service 
connection for frostbite, hernia, arthritis and bilateral 
hearing loss.  The RO notified appellant of this decision by 
letter dated October 5, 1988; he did not appeal.  

2.  In a February 1998 rating decision the RO denied 
reopening the claim for service connection for left inguinal 
hernia and frostbite of the feet.  The RO notified the 
appellant of that decision by letter dated March 3, 1998; he 
did not appeal.

3.  Evidence submitted since the September 1988 rating 
decision, wherein the RO denied service connection for 
arthritis and bilateral hearing loss bears directly and 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

4.  Evidence submitted since the February 1998 rating 
decision, wherein the RO denied reopening the claim for 
service connection for left inguinal hernia and frostbite of 
the feet, is cumulative of evidence previously considered or 
does not bear directly and substantially upon the issue at 
hand, and in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

5.  The appellant has not submitted or identified competent 
evidence of a current diagnosis of a dental disability.  

6.  The appellant has not submitted or identified competent 
evidence of a current diagnosis of a stomach disability.  



CONCLUSIONS OF LAW

1.  Evidence received since the September 1988 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for arthritis and bilateral hearing loss 
is new and material, and the claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 
(2002).  

2.  Evidence received since the September 1988 rating 
decision wherein the RO denied reopening the claim for 
service connection for a left inguinal hernia and frostbite 
of the feet is not new and material, and the claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103.  

3.  A dental disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

4.  A stomach disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence shows the appellant was discharged from active 
service on June 7, 1946.  On June 12, 1946 the Muskogee, 
Oklahoma, VA RO received the appellant's Enlisted Record and 
Report of Separation, WD AGO Form 53-55, Separation 
Qualification Record, WD AGO Form 100, and June 1946 
separation medical examination.  

The appellant's Enlisted Record and Report of Separation, WD 
AGO Form 53-55, shows he served in the European-African 
Middle Eastern theatre from January 21, 1945 to May 21, 1946.  
It indicates that he did not receive any wounds in action.  

The appellant's June 1946 separation medical examination 
shows that the appellant reported having received treatment 
for arthritis for four days at the "Salzburz" (presumably 
Salzburg) Field Hospital in May 1946.  On physical 
examination the skin and feet were normal.  There were no 
musculoskeletal defects, varicose veins, or neurological 
deficits.  The cardiovascular system and lungs were normal 
and a chest x-ray examination was negative.  There were no 
ear, nose or throat abnormalities.  The genitourinary system 
was normal and there was no hernia.  The abdominal wall and 
viscera were normal.  There were no mouth or gum 
abnormalities and no dental prosthesis.  Teeth numbers 8, 14, 
15 and 16 were listed as natural teeth that were missing.  
Hearing was 15/15 on whispered voice testing, bilaterally.  
The examiner indicated that the complained of arthritis was 
incurred in the line of duty but did not result in a 
disability.  

The evidence includes a VA Form 7522, which was completed in 
December 1946.  It shows the VA authorized the appellant to 
undergo a physical examination for the purpose of determining 
the need for hospital treatment for a hernia.  Dental 
examination or treatment was specifically excluded on that 
form.  

A VA Form 3177, which was completed in January 1947, shows 
the appellant had not previously filed a claim with VA.  

The appellant was admitted to the Oklahoma City, Oklahoma VA 
hospital on January 27, 1947.  He had been told during a pre-
employment physical examination in December 1946 that he had 
an inguinal hernia.  He stated that prior to that time he had 
no symptoms referable to the hernia.  Physical examination 
revealed a small but definite hernial sac in the left 
inguinal region.  Several days later he underwent a left 
inguinal herniorrhaphy followed by an uneventful 
postoperative recovery.  He was discharged from the hospital 
in February 1947.  The final diagnosis was left indirect 
inguinal hernia.  

The appellant filed an original application for service 
connection for a hernia in October 1980.  He did not list 
having received treatment during active service.  He reported 
treatment for liver and high blood pressure by a private 
physician on July 15, 1970.  

In October 1980 the RO requested the appellant's service 
medical records from the National Personnel Records Center 
(NPRC).  Later that month the NPRC responded that there were 
no records on file and they may have been destroyed by fire.  

By letter dated in October 1980 the RO requested the 
appellant to provide evidence in support of his claim.  The 
RO notified him that the evidence must be received within one 
year of the date of the letter otherwise benefits would not 
be payable prior to receipt of such evidence.  

On August 16, 1988 the RO received a statement from the 
appellant requesting that his claim be reopened for 
disability that included frostbite of both feet, hernia, 
penal discharge and infection, nervous dry heaves, hearing 
loss and shortness of breath.  He stated he received 
treatment for these conditions during active service, at the 
VA hospitals in Oklahoma City, Oklahoma and Bonham, Texas.  
He included copies of VA and private medical treatment 
records with his claim.  

The VA and private medical treatment records submitted in 
support of the claim are dated from 1981 to 1988.  They show 
examination and evaluation of multiple conditions.  In April 
1981 the diagnosis was obesity and possible chronic 
obstructive pulmonary disease.  In January 1984 the 
assessment was hypertension and questionable chronic 
obstructive pulmonary disease.  In August 1986 the assessment 
was uncontrolled hypertension, chronic obstructive pulmonary 
disease and arthritis, which was possibly gout.  In September 
1986 the assessment was uncontrolled hypertension, chronic 
obstructive pulmonary disease, arthritis and questionable 
angina.  In October 1986 the assessment was hypertension, 
chronic obstructive pulmonary disease and arthritis, which 
was probably osteoarthritis.  


In February 1988 the assessment was chronic obstructive 
pulmonary disease, probable coronary artery disease, 
hypertension, smoker, possible transient ischemic attack in 
1984, mild type II diabetes mellitus and mild 
hyperbilirubinemia of questionable etiology.  In August 1987 
the examiner noted that prior medical records showed known 
chronic obstructive pulmonary disease.  In June 1988 the 
assessment was history of hypertension, history of chronic 
obstructive pulmonary disease, degenerative joint disease and 
complaints of indigestion.  In July 1988 the diagnosis was 
hypertension and complaints of indigestion.  A stress test 
performed during July 1988 was suggestive of coronary artery 
disease.  

In September 1988 the RO denied service connection for 
frostbite, hernia, arthritis, penal discharge and infection, 
a nervous condition manifested by dry heaves, bilateral 
hearing loss and chronic obstructive pulmonary disease with 
shortness of breath.  The RO notified appellant of this 
decision by letter dated October 5, 1988; he did not appeal.  

In July 1989 the RO received a statement from the appellant 
noting that he had unsuccessfully attempted to obtain service 
medical records from the NPRC.  He included copies of a 
request for military records, Standard Form 180 and NA Form 
13055, and a March 1989 negative response from the NPRC.  The 
appellant stated that he had been treated for frostbite of 
the feet in the winter of 1944 at a field hospital in France 
and a nervous stomach in the summer of 1944 at a field 
hospital in North Carolina.  

In August 1989 the RO notified appellant that his complete 
service medical records were unavailable due to a fire at the 
NPRC in 1973.  

The veteran attempted to file a notice of disagreement in 
September 1989; however, there had been no rating decision 
issued.  The RO accepted this as a claim and later that month 
requested the appellant to sign it and return it.  This was 
not returned.

Instead, the RO received a statement in August 1990 from the 
appellant indicating that he was attempting to locate service 
medical records to support his claim.  He stated that he had 
undergone a hernia repair in 1947 at the VA hospital.  The RO 
received additional statements to this effect in February 
1991 and January 1992.  

In March 1992 the RO notified appellant that it was accepting 
this as a claim to reopen service connection and that he 
should submit new and material evidence.  The veteran 
responded later that month that he was filing a notice of 
disagreement.  In May 1992 the RO acknowledged his letter and 
notified him that he needed to submit new and material 
evidence to reopen his claim.  Also, that the evidence must 
be received within one year of the date of the letter 
otherwise benefits would not be payable prior to receipt of 
such evidence.  In March 1993 the appellant filed another 
statement that he had undergone a hernia repair in 1947 at 
the VA hospital.  He also stated that he had presently been 
receiving treatment for multiple disabilities at the VA 
Medical Center in Dallas, Texas.  The RO requested these 
records later that month.  

In August 1997 the appellant filed a claim to reopen service 
connection for left inguinal hernia and frostbite of the 
feet.  He requested the RO to obtain his current medical 
treatment for multiple from the VA Medical Center in Dallas, 
Texas.  

The RO requested these records in September 1997.  They show 
the appellant underwent chest x-ray examinations in May 1991, 
September 1992 and December 1992.  They showed no active 
chest disease in May 1991, and mild cardiomegaly without 
pulmonary congestion, disease or congestive heart failure in 
September 1992 and December 1992.  They show he had 
unscheduled visits between August 1997 and December 1997 
during which he received various medications.  In September 
1997 the examiner reported that the appellant's hypertension, 
diabetes mellitus and angina were all stable on multiple 
medications.  He was also counseled that he had to seek 
alternate medical care because his disabilities were not 
service-connected and he was not eligible for clinic follow-
up.  

In February 1998 the RO denied reopening the claim for 
service connection for left inguinal hernia and frostbite of 
the feet.  The RO notified him of that decision by letter 
dated March 3, 1998; he did not appeal.  

In September 1999 the appellant filed a claim to reopen 
service connection for hernia, arthritis, hearing loss and 
frostbite of the feet.  He also filed a claim for service 
connection for a dental condition and a stomach condition.  

The appellant submitted an October 1999 private medical 
statement in support of his claim.  The physician stated that 
she had been treating the appellant since June 1995.  She 
stated he suffers from diabetes, atrial fibrillation, 
obstructive lung disease, severe diffuse osteoarthritis, 
hypertension and legal blindness from macular degeneration.  
She stated that, although the appellant applied for service-
related disability, she could only attest to his current 
medical condition.  She stated that the appellant presented 
to her medical records that indicated that his arthritis 
condition stemmed from the time of his service in 1946.  

She stated that he has hearing loss, which the appellant 
stated began during active service, but she had no records to 
bear this out.  The appellant stated to her that he suffered 
frostbite of the feet during active service in Europe.  The 
physician stated that he does have neuropathy in his feet.  
She stated some of this could be diabetic and some of it 
could be due to frostbite.  She stated there is no way 
medically to determine the extent to which each condition 
contributes to his current symptomatology.  She summarized 
that the appellant has several major medical conditions, some 
of which could be attributable to service-related events.  

The appellant also submitted a copy of a November 1999 
request for information needed to reconstruct military 
records, NA Form 13055.  The appellant stated that he had 
been treated for frostbite of the feet in the winter of 1944 
at a field hospital in France and a nervous stomach from 1944 
to 1945 at the same field hospital.  In December 1999 the RO 
requested this evidence from the NPRC based on the 
information provided.  The RO also requested a search of 
records from the Office of the Surgeon General as well as 
sick and morning reports.

In February 2001 the RO notified appellant that it was again 
attempting to obtain service medical evidence from the 
service department.  In May 2001 the NPRC responded that no 
records had been found.  

During a May 2001 Report of Contact the appellant stated that 
there was no other evidence pertinent to his claim other than 
the evidence previously identified.  

In June 2001 the appellant submitted a VA form letter 
acknowledging that he had no additional medical evidence to 
provide.  


Criteria
New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  A 
claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362(overruling the third prong of the Colvin test 
(that the evidence must be reasonably likely to change the 
outcome of the decision)).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  
Justice v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, is service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis
Preliminary Matter: Duty to Assist

As stated, on November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.



In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issues of new and material evidence for 
service connection for arthritis and bilateral hearing loss, 
and entitlement to service connection for a dental condition 
and a stomach condition.  

In April 2001, the RO notified the veteran of the enactment 
of the VCAA.  The RO advised him to identify any evidence not 
already of record, and to complete authorization forms (VA 
Forms 21-4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal.  

The RO advised the veteran that it would obtain such records 
if their release were authorized.  In doing so, the RO 
satisfied the VCAA requirement that VA notify the veteran as 
to which evidence was to be provided by the veteran, and 
which would be provided by VA; the RO advised that it would 
obtain all evidence identified and/or authorized for release 
by the veteran.  38 C.F.R. § 5103(a) (West Supp. 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the June 2001 rating decision and the April 2002 statement 
of the case (SOC), he has been given notice of the 
requirements of submitting new and material evidence and the 
requirements of service connection.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  



The evidence includes all available post-service VA medical 
evidence.  In August 1988 the appellant submitted copies of 
VA and private medical treatment records with his claim.  
Although he reported treatment by a private physician in July 
1970, this pertained to treatment for liver and high blood 
pressure.  It is not relevant to the issues being decided.  
In addition, while the claims folder does not include all the 
treatment records from his treating physician, these are not 
necessary in this case.  The Board is finding that new and 
material has been submitted for arthritis and bilateral 
hearing loss based, in part, on that physician's October 1999 
documentation.  She has not treated the appellant for the 
remaining conditions on appeal.  

The evidence includes the appellant's June 1946 separation 
medical examination.  Otherwise, there are no further service 
medical records.  In October 1980 the RO requested the 
appellant's service medical records from the National 
Personnel Records Center (NPRC).  Later that month the NPRC 
responded that there were no records on file and they may 
have been destroyed by fire.  In July 1989 the RO received a 
statement from the appellant noting that he had 
unsuccessfully attempted to obtain service medical records 
from the NPRC.  He included copies of a request for military 
records, Standard Form 180 and NA Form 13055, and a March 
1989 negative response from the NPRC.  

In August 1989 the RO notified the appellant that his 
complete service medical records were unavailable due to a 
fire at the NPRC in 1973.  The appellant also submitted a 
copy of a November 1999 request for information needed to 
reconstruct military records, NA Form 13055.  In December 
1999 the RO requested this evidence from the NPRC based on 
the information provided.  The RO also requested a search of 
records from the Office of the Surgeon General as well as 
sick and morning reports.  In February 2001 the RO notified 
the appellant that it was again attempting to obtain service 
medical evidence from the service department.  In May 2001 
the NPRC responded that no records had been found.  

In this case there have been multiple attempts to obtain the 
appellant's complete service medical records as well as 
alternate source records.  This is a case in which it is 
clear from the responses to the requests and follow-up 
requests that such records sought do not exist and that any 
further attempts to obtain any additional records would be 
futile.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 66 
Fed. Reg. 45620, 45630 (August 29, 2001) codified at 
38 C.F.R. § 3.159(c)).  

During a May 2001 Report of Contact the appellant stated that 
there was no other evidence pertinent to his claim other than 
the evidence previously identified.  In June 2001 the 
appellant submitted a VA form letter acknowledging that he 
had no additional medical evidence to provide.  

Finally, the Board finds that a VA compensation examination 
is not warranted in this case.  The Board is finding that new 
and material has been submitted for arthritis and bilateral 
hearing loss.  As for the remaining issues, there is no 
reasonable possibility that a VA examination would 
substantiate his claim.  It is clear from the evidence that 
the left inguinal hernia surgery was performed after 
separation from active service and the appellant denied 
having had symptoms prior to that time.  Although the 
appellant contends that he had a nervous stomach during 
active service, there is no post-service evidence showing 
that he currently has a stomach disability.  Likewise, the 
veteran does not contend any inservice dental trauma and 
there is no post-service evidence showing that he currently 
has residuals of dental trauma or a current disability.  
Finally, the history of having been treated for frostbite 
during active service was previously rejected and there is no 
probative evidence showing he currently has residuals of 
frostbite.  

This obviates any need for a current medical opinion on these 
issues because the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(d)).  

It appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  Finally, the evidence shows that RO considered 
the veteran's claim under the provisions of the VCAA in the 
June 2001 rating decision and the April 2002 SSOC.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  


Materiality & Finality

Arthritis and Bilateral Hearing Loss

The appellant did not appeal the September 1988 rating 
decision, wherein the RO denied service connection for 
arthritis and bilateral hearing loss.  The RO notified the 
appellant of this decision by letter dated October 5, 1988, 
but he did not file a notice of disagreement within one year 
of the date of the October 5, 1988 letter.  Consequently, 
that decision is final based on the evidence of record at 
that time.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  

As stated above, in order to reopen a claim by providing new 
and material evidence, the appellant must submit evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the September 1988 
rating decision includes statements from the appellant, VA 
and private medical treatment records and the October 1999 
private medical statement in support of his claim.  

The additional medical treatment records include a September 
1986 assessment of arthritis and an October 1986 assessment 
of arthritis, which was probably osteoarthritis.  In the 
October 1999 private medical statement the appellant's 
treating physician rendered a diagnosis of hearing loss.  
This evidence is new because it was not previously of record 
at the time of the September 1988 rating decision.  It is 
also material because the prior final denial was predicated 
on the fact that the claimed disabilities were not shown by 
the evidence of record.  There had been no diagnosis of 
hearing loss and the RO determined that the reference to 
inservice treatment for arthritis was not supported by x-ray 
findings.  

The veteran's allegations of noise exposure from gunfire 
during his period of active service are also new as this had 
not been specifically alleged at the time of the September 
1988 rating decision.  The appellant is competent to relate 
his exposure to noise during active service; therefore, it is 
also material to the issue of etiology of his current hearing 
loss.  

Finally, the October 1999 medical statement from the 
appellant's treating physician is new because it was not 
previously of record at the time of the September 1988 rating 
decision.  The physician stated that the appellant presented 
to her medical records that indicated that his arthritis 
condition stemmed from the time of his service in 1946.  
Since the credibility of the evidence is presumed in 
determining whether new and material evidence has been 
submitted, this evidence is also relevant and probative of 
the issue whether arthritis is the result of active service.  
Justice, 3 Vet. App. at 513.  

For these reasons, the Board finds that the evidence 
submitted since the September 1988 rating decision is new and 
it bears directly and substantially upon the issue at hand, 
and in connection with the evidence previously of record, it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The Board concludes that the evidence received since the 
September 1988 decision wherein the RO denied the claim for 
service connection for arthritis and bilateral hearing loss 
is new and material, and the appellant's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2002).  


Hernia and Frostbite

The appellant did not appeal the February 1998 rating 
decision, wherein the RO denied reopening the claim for 
service connection for hernia and frostbite of the feet.  The 
RO notified appellant of this decision by letter dated March 
3, 1998, but he did not file a notice of disagreement within 
one year of the date of the March 3, 1998 letter.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.  

The evidence of record at the time of the denial included 
service personnel records, the June 1946 separation medical 
examination, statements of the appellant and post-service VA 
and private medical evidence.  The RO had previously 
determined that the appellant's June 1946 separation medical 
examination was completely negative for any of the claimed 
conditions.  Physical examinations of the skin and feet were 
normal.  There were no musculoskeletal defects, varicose 
veins, or neurological deficits.  The genitourinary system 
was normal and there was no hernia.  The abdominal wall and 
viscera were normal.  In fact, the RO determined that all of 
the medical evidence of record did not show a current 
disability manifested by residuals of frostbite and the post-
service evidence showed a left inguinal hernia after 
separation and there was no relationship to service.  

The evidence at that time showed the appellant had been 
admitted to the Oklahoma City, Oklahoma VA hospital on 
January 27, 1947.  He had been told during a pre-employment 
physical examination in December 1946 that he had an inguinal 
hernia.  


He stated that prior to that time he had no symptoms 
referable to the hernia.  Physical examination revealed a 
small but definite hernial sac in the left inguinal region, 
for which he underwent a left inguinal herniorrhaphy followed 
by an uneventful postoperative recovery.  

In the February 1998 rating decision the RO determined that 
the medical evidence added to the record was irrelevant 
because it did not show diagnosis or treatment for any of the 
claimed conditions.  

The evidence added to the record since the February 1998 
rating decision includes statements from the appellant and 
the October 1999 private medical statement in support of his 
claim.  

The statements of the appellant are not new because they are 
cumulative of statements previously of record and considered 
at the time of the February 1998 rating decision.  They 
include nothing more than a reiteration of the appellant's 
claim that he underwent a post-service left inguinal hernia 
repair in January 1947.  

The October 1999 medical statement from the appellant's 
treating physician is new because it was not previously of 
record at the time of the February 1998 rating decision.  
However, it is not material because the physician's statement 
is based on a factual history of the appellant having 
sustained frostbite during active service.  The appellant 
stated to her that he suffered frostbite of the feet during 
active service in Europe.  The physician stated that he does 
have neuropathy in his feet.  She stated some of this could 
be diabetic and some of it could be due to frostbite.  She 
stated there is no way medically to determine the extent to 
which each condition contributes to his current 
symptomatology.  This medical statement is based on a history 
that was previously considered and rejected.  



This report has no probative value as it is predicated on a 
recitation of the veteran's self-reported and unsubstantiated 
history.  See Reonal v. Brown, 5 Vet. App. 458 (1993), see 
also Swann v. Brown, 5 Vet. App. 229 (1993).  Consequently, 
this medical statement is not new and material.  

For these reasons, the Board finds that the evidence 
submitted since the February 1998 rating decision, wherein 
the RO denied reopening the claim for service connection for 
left inguinal hernia and frostbite of the feet, is cumulative 
of evidence previously considered or does not bear directly 
and substantially upon the issue at hand, and in connection 
with the evidence previously of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

The Board concludes that the evidence received since the 
evidence received since the September 1988 rating decision 
wherein the RO denied reopening the claim for service 
connection for a left inguinal hernia and frostbite of the 
feet is not new and material, and the claim for that benefit 
is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 
20.1103 (2002).  


Service Connection

Dental Condition

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).



In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted)).  

The appellant contends he should be service-connected for a 
dental condition.  His only contention is that he received 
dental treatment during service.  He does not allege that he 
sustained dental trauma during active service or the nature 
of the current dental condition.  

The appellant's June 1946 separation medical examination 
shows that there were no mouth or gum abnormalities and no 
dental prosthesis.  Teeth numbers 8, 14, 15 and 16 were 
listed as natural teeth that were missing.  

The VA Form 7522, which was completed in December 1946, shows 
the VA authorized the appellant to undergo a physical 
examination for the purpose of determining the need for 
hospital treatment for a hernia.  However, a dental 
examination and dental treatment was specifically excluded on 
that form.  

The entire post-service VA and private medical treatment 
records do not include a diagnosis of a dental disability.  
Likewise, the October 1999 private medical statement does not 
contain a diagnosis of a current dental disability or 
otherwise show that he is currently receiving treatment for 
residuals of dental trauma or a dental disability.  

The only post-service evidence alleging a current dental 
disability consists of statements from the appellant.  While 
as a lay person the appellant is competent to relate 
observable symptoms, he is not qualified to render a medical 
opinion that he has a current dental disability.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC held that lay 
assertions of medical causation cannot constitute evidence); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (CAVC held 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

For these reasons, the Board finds that the appellant has not 
submitted or identified competent evidence of a current 
diagnosis of a dental disability.  The Board finds that the 
evidence is not evenly balanced in this case and concludes 
that a dental disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  


Stomach Condition

The appellant contends he should be service-connected for a 
stomach condition.  In an August 1988 statement he alleged he 
was treated for nervous dry heaves prior to his transfer 
overseas.  In July 1989 the RO received a statement from the 
appellant copies of a request for military records, Standard 
Form 180 and NA Form 13055, and a March 1989 negative 
response from the NPRC.  The appellant stated that he had 
been treated for a nervous stomach in the summer of 1944 at a 
field hospital in North Carolina.  The appellant also 
submitted a copy of a November 1999 request for information 
needed to reconstruct military records, NA Form 13055.  

The appellant stated that he had been treated for a nervous 
stomach from 1944 to 1945 at a field hospital in France.  His 
only argument is that he currently has a stomach condition 
that he believes may have been due to his active service.  

The appellant's contentions as to when and where he was 
treated during active service for stomach symptoms conflict.  
They affect the credibility and probative value of his 
statements.  

However, even assuming the appellant received treatment 
during active service for stomach symptoms, physical 
examination during his June 1946 separation medical 
examination shows he did not have a chronic stomach disorder 
at that time.  On physical examination the abdominal wall and 
viscera were normal.  

The post-service medical evidence does not show a diagnosis 
of a presumptive gastrointestinal disorder, such as ulcer, 
during the initial post-service year.  Therefore, service 
connection is not warranted on a presumptive basis.  

Moreover, the entire post-service VA and private medical 
treatment records do not include a diagnosis of a stomach 
disability.  Likewise, the October 1999 private medical 
statement does not contain a diagnosis of a current stomach 
disability or otherwise show that he is currently receiving 
treatment for a stomach disability.  

The only post-service evidence alleging a current stomach 
disability consists of statements from the appellant.  Again, 
while as a lay person the appellant is competent to relate 
observable symptoms, he is not qualified to render a medical 
opinion that he has a current stomach disorder.  Grottveit v. 
Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 
at 494.

As already stated, the CAVC has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. at 225.  

For these reasons, the Board finds that the appellant has not 
submitted or identified competent evidence of a current 
diagnosis of a stomach disability.  The Board finds that the 
evidence is not evenly balanced in this case and concludes 
that a stomach disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  


ORDER

The appellant, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
arthritis and bilateral hearing loss, the appeal is granted 
to this extent.  

The appellant, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
hernia and frostbite, the appeal is denied.  

Entitlement to service connection for a dental condition is 
denied.

Entitlement to service connection for a stomach condition is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

